Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Canadian Application CA3018330 dated 09/21/2018 and applicant has filed a certified copy of this Canadian application on 10/22/2019.

Election/Restrictions
Applicant’s election without traverse of the Group III (claims 20-24) shown in Figs. 4-5C in the reply filed on 07/25/2022 is acknowledged. 
Claims 1-19 are cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US Patent No. 6,089,795) in view of Schlimgen et al. (US Patent No. 10,743,474) hereinafter Schlimgen and Teichrob et al. (US Publication No. 2019/0084468) hereinafter Teichrob.
Regarding claim 20, Booth teaches a hopper assembly (hopper 32) for an auger (auger assem33333bly 44), the auger having an opening (opening created on 226, below the hopper bottom outlet) for receiving a product (60) to be conveyed from a product outlet, the hopper assembly comprising: a flexible housing (housing 32 with flexible open/close door 170) having an upper inlet (bar screen 172), the housing disposed above the opening of the auger; a first actuator in connection with the housing, the first actuator configured to lower and raise the upper inlet of the housing (according to par. 16, operator manually lifts and lowers the inlet of the housing manually by hand grabs H1, H2); a gate (slide valve 224) mountable over the opening of the auger; and a second actuator configured to move the gate between an open position and a closed position (according to par. 21, operator manually slidably opens and closes the auger gate).

    PNG
    media_image1.png
    1120
    765
    media_image1.png
    Greyscale

Schlimgen teaches an auger 130 located below a hopper 118 and being equipped with a gate 1106 mountable over the opening 128 of the auger and a second actuator (hydraulic cylinder 1110) configured to move the gate between an open position and a closed position (see par. 25 and Fig. 11).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate hydraulic actuator of Schlimgen in device of Booth to make the opening and closing of the gate automatic.
Teichrob teaches a hopper 130 with automatic open and close upper inlet system 135 and 610.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate opening and closing system of Teichrob in device of Booth for automatic operation.
Regarding claim 21, Booth teaches the housing (32) comprises a rigid frame supporting the upper inlet.
Regarding claim 22, combined device of Booth and Schlimgen teaches the gate comprises a sliding gate, and the second actuator is configured to extend and retract the gate.
Regarding claim 23, combined device of Booth and Schlimgen teaches the second actuator is mountable to the auger.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Booth in view of Schlimgen and Teichrob and further in view of Peabody (GB 2,028,900 A).
Regarding claim 24, combined device of Booth, Schlimgen and Teichrob does not teach a filter configured to cover the opening of the auger.
Peabody teaches a filter on top of an auger gate to separate coarse material from fine material before entering the auger.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate filter of Peabody in combined device of Booth, Schlimgen and Teichrob to separate coarse material from fine material before entering the auger when needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723